Citation Nr: 1506133	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO. 09-43 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral knee condition, to include degenerative joint disease (DJD).

2. Entitlement to an initial rating in excess of 10 percent for residuals of right thumb fracture with degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has raised the issue of entitlement to a TDIU, however, his claim was denied in a January 2015 Rating Decision.  The Veteran has not appealed this decision or re-raised the issue.  Therefore, the issue of entitlement to a TDIU is not before the Board at this time.

The Veteran testified at a July 2012 hearing before the undersigned Veterans Law Judge held at the RO.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1. The most competent and probative evidence does not reflect that the Veteran experienced an in-service bilateral knee injury, nor is a bilateral knee disability related to service.

2. The Veteran's current bilateral knee condition did not manifest to a compensable degree within one year of separation.

3. Throughout the period on appeal, the Veteran's right thumb disability has been manifested by ankylosis of the interphalangeal joint and a gap of less than two inches between the thumb pad and opposing fingers.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2014).

2. The criteria for an initial rating in excess of 10 percent for the right thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2006 satisfied the duty to notify provisions with respect to the increased rating and service connection claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, examination reports, and the statements of the Veteran.

The Veteran also testified at a July 2012 hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing comply with the above regulation.  VA regulation 38 C.F.R. 3.103(c)(2) require that the VLJ who conducts a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the nature and etiology of his bilateral knee and right thumb disabilities.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In March 2013 the Board remanded the Veteran's claim to schedule the Veteran for a medical examination.  The claims folder contains a comprehensive VA examination that was completed in March 2013.  The VA examiner personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  All opinions were supported by adequate rationale.  Further, neither the Veteran nor his representative has challenged the adequacy of the examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II. Service Connection - General

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated chronic disorders, including arthritis and/or a psychosis, will be presumed to have been incurred in, or aggravated by, service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis (i.e. degenerative joint disease).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be competent.  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).


III. Service Connection - Bilateral Knees

The Veteran has asserted that his current bilateral knee disability is the result of his military service.  Specifically, the Veteran claims that while playing football in 1971 to 1972 for the Navy, he injured his knees.  He has further stated that he has experienced knee pain since that time.

The Veteran was afforded a VA examination in March 2013.  The examination report reflects a diagnosis, by X-ray, of mild bilateral degenerative changes of the knees (DJD).  As such, the criteria for element one of service connection, evidence of a current disability, is satisfied.

However, the evidence does not support a finding that the Veteran experienced an in-service knee injury.  Review of the service treatment records reveals no treatment for or complaints of knee pain.  The Veteran was seen extensively in service as the record reflects more than 100 instances of documented treatment for various other illnesses or injuries.  Further, reports of medical examinations from September 1974 and February 1976 indicate that the Veteran's knees were normal at that time.  Following service, the earliest indication of knee pain appears in a July 2003 VA treatment report.  While receiving treatment with VA in May 2008 the Veteran reported left knee pain with onset of several years prior.

Based on the evidence described, the Board does not find it as likely as not that the Veteran experienced an in-service knee injury.  The Board notes that the Veteran has testified that he did not seek medical treatment in service, instead opting to self-medicate with ace wraps.  The Veteran reasoned that he did not seek treatment because he did not want to lose his job.  However, review of the service treatment records reveals an extensive history of treatment at outpatient clinics throughout service for a variety of other ailments, including the service-connected thumb disability and a stab wound.  Further, the Veteran testified that he never sought treatment for his knee pain.  As described above, the first mention of knee pain in the medical record appears in 2003, approximately 25 years after separation.  The Board finds it highly unlikely that the Veteran would have readily sought treatment for his other in-service injuries yet avoided seeking medical attention for a knee injury that prohibited him from jumping more than an inch off the ground for more than 25 years.  In sum, the evidence simply does not support finding that the Veteran experienced an in-service knee injury.

Further, the evidence does not support a finding that the Veteran's current bilateral knee condition is otherwise related to service.  As described, there is no medical record of treatment for a knee condition during service.  Moreover, while the Veteran reported that he experienced knee pain in 1978 while working as a plumber after separation, he did not seek medical attention until several decades later.  In fact, the first notation of knee pain appears in 2003.  Following that, the Veteran again sought treatment in 2008, asserting at that time that his knee pain had persisted for several years.  While receiving treatment in March 2011, the Veteran stated that he experienced right lower extremity pain since 1978, but related it to a stabbing incident.  Lastly, the March 2013 VA examination report indicates that the Veteran's knee DJD is mild and contains an opinion that it is more likely than not that the Veteran's current knee condition is related to his post-service labor intensive profession.  Absent the Veteran's own assertions that his knee disability is related to service, there is no evidence suggesting a nexus.  In that regard, although the Veteran is competent to report observable symptoms, such as pain, he is not competent to provide an opinion as to whether his current disability is causally or etiologically related to his service or whether it onset during active duty.  The Board notes that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), however, the specific issue in this case, the etiology of a bilateral knee disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his current bilateral knee disability because the most persuasive and probative evidence of record is against a finding of continuity of symptoms since service and against a finding that there is a nexus between a current disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for bilateral knee DJD is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In this case, there is no medical evidence of arthritis within one year of separation from service.  Therefore, service connection on a presumptive basis is also not warranted.

IV. Increase Rating - Right thumb

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Throughout the period on appeal, the Veteran's right thumb has been rated as 10 percent disabling under Diagnostic Code 5228.  Under this code, limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a 20 percent disability rating.  Limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a 10 percent disability rating.  Limitation of motion of the thumb with a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers warrants a noncompensable disability rating.  38 C.F.R. § 4.71a.

Additionally, there is evidence that the Veteran's right thumb interphalangeal (PIP) joint is ankylosed.  Under Diagnostic Code 5224, a 20 percent rating is warranted for unfavorable ankylosis of the thumb, and a 10 percent rating is awarded for favorable ankylosis of the thumb.  According to 38 C.F.R. § 4.71a, favorable ankylosis occurs when only the interphalangeal joint is ankylosed and there is a gap of 2 inches or less between the thumb pad and fingers with the thumb attempting to oppose the fingers.

The evidence demonstrates that throughout the period, the Veteran experienced painful, limited motion of the thumb.  A March 2007 QTC examination report reflects ankylosis of the PIP joint and a gap of 3 cm between the thumb pad and opposing little finger.  Repetition testing revealed increased pain, fatigue, weakness, and incoordination.  An April 2011 QTC examination report reflects ankylosis of the PIP joint along with deformity of that joint.  The examiner noted that the ankylosis did not interfere with other digit motion and hand function.  Range of motion testing did not reveal a gap between the thumb pad and opposing fingers and repetitive motion did not result in additional functional loss.  No ankylosis of remaining digits was observed.  Lastly, the March 2013 VA examination report reflects a gap of less than one inch between the thumb pad and opposing fingers with no additional loss of motion after repetition.  No ankylosis of the thumb was observed.  The Veteran had normal grip strength, however, the examiner noted excess fatigability, incoordination, and deformity of the thumb.

Based on the evidence, a rating in excess of 10 percent is not warranted for the right thumb.  As described, at no point during the period on appeal was the gap between the Veteran's thumb pad and opposing fingers more than two inches.  Under Diagnostic Code 5228, a gap of one inch but less than two inches warrants a 10 percent rating.  Additionally, given that the gap between the thumb pad and fingers was less than two inches, and the only joint affected by ankylosis was the PIP joint, the Veteran's right thumb ankylosis is determined to be favorable.  Under Diagnostic Code 5227, favorable ankylosis of the thumb warrants a maximum rating of 10 percent.

In reaching the above conclusion, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the right thumb under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about pain and stiffness that has intensified during the period on appeal, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

In this case, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of right thumb motion to warrant a higher rating for right thumb restrictions under Diagnostic Code 5228.  Specifically, the evidence does not demonstrate that the Veteran's painful motion, limitation of motion, incoordination, fatigability, or weakness of the right thumb, resulted in a functional loss that more closely approximated a gap of more than two inches between the thumb pad and opposing fingers.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Code 5228.  It is notable that the Veteran reported experiencing flare-ups and difficulty with holding and carrying objects.  However, as described above, the consistent medical evidence and physical findings indicate that it is unlikely that the Veteran experienced flare-ups and functional impairment productive of such severe impairment as to more closely approximate a 20 percent rating.  Rather, the most recent examination reports reflect no gap between the thumb pad and opposing fingers, and no additional loss of function after repetition testing.  Therefore, a higher rating for limitation of right thumb impairment is not warranted.

Additionally, the analysis in DeLuca does not provide for a higher rating under Diagnostic Code 5227.  Where a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Finally, as the preponderance of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V. Extraschedular Analysis

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right thumb disability is specifically contemplated by the schedular rating criteria.  The Veteran's bilateral thumb disability has been manifested by degenerative changes, painful motion, limitation of motion, fatigability, ankylosis, incoordination, and weakened movement.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5228.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are therefore adequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for a bilateral knee condition, to include degenerative joint disease (DJD), is denied.

Entitlement to an initial rating in excess of 10 percent for limitation of the right thumb, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


